DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 and 21-25 are pending in the present application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 February 2021, 29 April 2021 and 3 May 2021 were filed after the mailing date of a non-final Office action on 16 October 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Withdrawn Objections/Rejections
The objection to claim 1 is withdrawn in view of the claim amendment to correct the spelling of fertilizer.
The rejection of claims 17-19 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of the claim amendment to cancel said claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-16 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Christians et al. (US 2013/0130897 A1) in view of Samarajeewa et al. (US 8,987,171).
Instant claim 1 is drawn to a composition comprising a FSM selected from the group consisting of corn gluten meal, mustard seed meal, canola seed meal and combinations thereof, and a transition metal aminopolycarboxylate chelate.
Christians et al. teach compositions that may be used as a natural herbicide for the control of weeds, wherein the compositions comprise corn gluten meal (CGM) and at least one substantially dry solid acid, such as citric acid or ethylenediaminetetraacetic acid (EDTA) ([0005], [0017]).  Christians et al. teach that the compositions are effective to enhance the pre-emergence herbicidal activity of the CGM ([0006]).  Christians et al. further teach compositions comprising substantially dry CGM having a protein concentration of about 78% mixed with 0-10% by weight substantially dry EDTA (Examples 1-3).
Christians et al. do not explicitly disclose an aminopolycarboxylate chelated with a transition metal, as instantly claimed.  However, Samarajeewa et al. teach herbicidal compositions for selectively controlling undesired vegetation, wherein the compositions comprise a metal chelate formed from at least one transition metal component and at least one chelating agent (col. 2, ln. 35-41).  Samarajeewa et al. further teach that the chelating agent can comprise an aminopolycarboxylate selected from the group consisting of diamino cyclohexane tetraacetic acid, ethylenediamine disuccinic acid, ethylenediaminetetraacetic acid, ethanoldiglycine, hydroxyethylenediaminetriacetic acid, 
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Christians et al. further comprising a transition metal aminopolycarboxylate according to Samarajeewa et al.  Such would have been obvious because Christians et al. teach compositions for the pre-emergence control of weeds, and Samarajeewa et al. teach compositions for the selective control of undesired vegetation.
Regarding instant claim 2, Christians et al. teach compositions comprising corn gluten meal.
Regarding instant claim 5, Christians et al. teach compositions comprising EDTA.  Also, Samarajeewa et al. teach an aminopolycarboxylate selected from the group consisting of diamino cyclohexane tetraacetic acid, ethylenediamine disuccinic acid, ethylenediaminetetraacetic acid, ethanoldiglycine, hydroxyethylenediaminetriacetic acid, methylglycinediacetic acid, glutamicaciddiacetic acid, their salts, and combinations thereof.
Regarding instant claim 6, Samarajeewa et al. teach transition metals include copper, iron, manganese, nickel, zinc and combinations thereof.
Regarding instant claim 7, Samarajeewa et al. teach that the transition metal component contains a metal selected from the group consisting of ferric iron, ferrous iron, or combinations thereof (col. 3, ln. 35-38).
Regarding instant claim 8, Christians et al. teach EDTA.  Samarajeewa et al. teach an exemplary embodiment of the metal chelate is selected from the group consisting of iron hydroxyethylenediaminetriacetic acid, iron ethylenediaminetetraacetic acid, iron gluconic acid, iron glutamicaciddiacetic acid, iron ethylenediaminedisuccinate, iron methylglycinediacetate, iron aminotri(methylenephosphonic acid), iron ethanoldiglycine, iron hydroxyethyldiphosphonic acid, iron iminodisuccinic acid, iron hydroxy iminodisuccinic acid and combinations thereof (col. 3, ln. 12-21).
Regarding instant claims 9 and 10, Christians et al. teach dry mixtures comprising 90-99% by weight of CGM ([0011]-[0012]).
Regarding instant claim 11, Samarajeewa et al. teach that the herbicidal compositions may be in the form of a ready to use liquid composition or dry granule (col. 9, ln. 62-66).
Regarding instant claim 12, Samarajeewa et al. teach that the metal chelate is present within the concentration range of about 0.01 and 20% by weight, and more preferably about 0.05 to 10.0% by weight of the composition (col. 3, ln. 21-25). 
Regarding instant claim 13, Samarajeewa et al. teach that the metal ions are preferably in the range of about 0.01 to 5.0% by weight, and more preferably about 0.05 to 2.0% by weight (col. 8, ln. 38-41).
Regarding instant claim 14, Samarajeewa et al. further teach that the herbicidal compositions can also include growth regulators, fertilizers, growth regulators, fertilizers, herbicides, thickening agents, humectants, antioxidants, stabilizing agents, wetting agents, sequestrants, solvents, dyes, or combinations thereof (col. 3, ln. 39-43).
Regarding instant claim 15, Samarajeewa et al. teach that the composition can include a fertilizer selected from the group consisting of urea ammonium nitrate, ammonium nitrate, urea, ammonium sulfate and combinations thereof (col. 3, ln. 43-46).
Regarding instant claim 16, Samarajeewa et al. teach that the chelating agents can be biodegradable (col. 3, ln. 32-33).
Regarding instant claims 21-25, Christian et al. teach a method for selectively inhibiting the growth of undesirable plants comprising applying their composition prior to the emergence of the undesirable plants ([0010]).  Samarajeewa et al. teach a method for selectively controlling undesired vegetation comprising applying the metal chelate composition to a target area such that undesired vegetation is selectively controlled while desired vegetation remains substantially unharmed (col. 4, ln. 16-26).
Response to Arguments
Applicant's arguments filed 12 February 2021 have been fully considered but they are not persuasive.  Applicant argues that they have surprisingly demonstrated that coordinated use of a transition metal aminocarboxylate chelate significantly enhances the pre-emergent herbicidal effect of a fertilizer seed meal FSM.
The examiner respectfully argues that Christians et al. disclose a composition comprising CGM mixed with EDTA.  Applicant does not compare against the compositions according to Christians et al. to show unexpected results compared with the closest prior art.  Also, the examples in the specification are not commensurate in scope with the instant claims since all the examples only use Fe HEDTA as the transition metal aminopolycarboxylate chelate whereas the instant claims are drawn to any transition metal aminopolycarboxylate chelate.  If the combination of CGM or MSM with Fe HEDTA 
Applicant further argues that neither Christians nor Samarajeewa teach or suggest that a transition metal aminocarboxylate chelate can be added to an FSM composition to enhance its pre-emergent herbicidal activity.
The examiner respectfully argues that Christians et al. teach that substantially dry corn gluten meal (CGM) can be combined with substantially dry EDTA to enhance the pre-emergence herbicidal activity of the CGM (Abstract; [0006]-[0010], [0016]; Claim 1, 7 and 26).
Applicant further argues that Christians does not provide a reason to include a transition metal aminocarboxylate chelate because such a compound would not provide the desired pH-lowering effect.  Applicant asserts that Christians discloses compositions comprising corn gluten meal (CGM) in which an acid is added as an essential feature -the acid is provided for the sole purpose of reducing the pH of the CGM composition.
The examiner respectfully argues that Christians et al. provides motivation to prepare compositions comprising CGM and EDTA.  Samarajeewa et al. teach herbicidal compositions for selectively controlling undesired vegetation, wherein the compositions comprise a metal chelate formed from at least one transition metal component and at least one chelating agent, including an aminopolycarboxylate selected from the group consisting of diamino cyclohexane tetraacetic acid, ethylenediamine disuccinic acid, ethylenediaminetetraacetic acid, ethanoldiglycine, hydroxyethylenediaminetriacetic acid, 
Applicant further asserts that Samarajeewa is completely focused on post-emergent herbicides (e.g., targeting fully formed vegetation, well after the stage of ‘emergence’), and is silent regarding pre-emergent herbicides.
The examiner respectfully argues that Samarajeewa et al. teach that the composition may be applied to a target area (optionally including desired and/or undesired vegetation) such that undesired vegetation is selectively controlled (col. 4, ln. 6-11).  Therefore, Samarajeewa et al. teach that the area being treated does not have to have the undesired vegetation present, which would include pre-emergence of the undesired vegetation.  Thus, it would have been obvious to include the compositions according to Samarajeewa et al. with Christians et al. in order to control unwanted vegetation.  Also, it would have been desirable to include the metal chelate of Samarajeewa et al. in the compositions according to Christians et al. in order to control both weeds that have emerged and weeds that have not emerged.
Regarding the argument that the pH of Christians et al. would negatively affect the non-toxic nature of CGM, the arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Christians et al. (US 2013/0130897 A1) in view of Samarajeewa et al. (US 8,987,171) as applied to claims 1-2, 5-16 and 21-25 above, further in view of Wang et al. (Industrial Crops and Products, 2015) and Yu et al. (Weed Technology, 2014).
Instant claim 3 is directed to a composition according to instant claim 1, wherein the FSM comprises mustard seed meal.  
Christians et al. teach corn gluten meal, but do not explicitly disclose mustard seed meal.  Wang et al. teach that mustard seed meals are useful as bio-herbicides due to the release of active glucosinolates hydrolysis products (Abstract; pg. 1004, col. 2, paragraph 1).  Similarly, Yu et al. teach that corn gluten meal and white mustard seed meal have demonstrated to be useful as weed control products.  Yu et al. teach that white mustard seed meal (MSM) is more effective than or at least equal to CGM for broadleaf and grass weed control at the same application rate (Abstract).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare herbicidal compositions according to Christian et al. and Samarajeewa et al. comprising herbicidal mustard seed meal, either in place of the corn gluten meal of Christian et al. or in combination therewith.  Such would have been obvious because Wang et al. and Yu et al. teach that mustard seed meal is effective for control of weeds, possibly even more effective than CGM.
Response to Arguments
Applicant's arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Christians et al. (US 2013/0130897 A1) in view of Samarajeewa et al. (US 8,987,171) as applied to claims 1-2, 5-16 and 21-25 above, further in view of Arndt et al. (US 2019/0124928 A1) and Bonnardeaux (Department of Agriculture and Food, Western Australia, Perth. Report, 2007).
Instant claim 4 is directed to a composition according to instant claim 1, wherein the FSM comprises canola seed meal.  
Christians et al. teach corn gluten meal, but do not explicitly disclose canola seed meal.  However, Arndt et al. teach herbicidal compositions comprising transition metal chelate and plant meal ([0105], [0108]).  Bonnardeaux teaches that canola meal is a good organic fertilizer with responsible amounts of nitrogen, phosphorus and sulfur; and canola meal could be used as a source of specific proteins that could be the raw material for the production of soil amendments, soil fertilizers, etc. (pg. 8, Section 2.2.1; pg. 10, Section 3). 
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare herbicidal compositions according to Christian et al. and Samarajeewa et al. comprising herbicidal plant seed meal, either in place of the corn gluten meal of Christian et al. or in combination therewith.  Such would have been obvious because Arndt et al. teach that plant meal combined with FeHEDTA is effective for control of weeds.  Also, it would have been obvious to select canola meal as a fertilizer .
Response to Arguments
Applicant's arguments filed 12 February 2021 have been fully considered but they are not persuasive.  Applicant argues that “plant meal” is distinct from a FSM selected from CGM, CM and MSM, all of which are pre-emergent herbicides made from seed.
The examiner respectfully argues that claim 4 states “canola meal” and does not recite “canola seed meal”.  Also, Bonnardeaux teaches that canola meal is a good organic fertilizer with responsible amounts of nitrogen, phosphorus and sulfur; and canola meal could be used as a source of specific proteins that could be the raw material for the production of soil amendments, soil fertilizers, etc.  It would have been obvious to include the canola meal of Bonnardeaux in the compositions according to Christians et al. since the canola meal is a good organic fertilizer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/N.W.S/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616